Exhibit 10.26

July 23, 2007

Kevin Hell

14460 Caminito Lazanja

San Diego, CA 92127

Dear Kevin,

This letter (“Letter Amendment”) amends the prior offer letter as between you
and DivX, Inc. (“DivX” or the “Company”) dated November 21, 2002 (“Original
Letter”), as amended by the February 2, 2005 amendment letter (the Original
Letter together with the February 2005 amendment, the “Offer Letter”).

As condition of your further employment at DivX and your assumption of the title
of Acting Chief Executive Officer of DivX as of July 24, 2007, you and DivX
agree as follows:

(a) DivX will grant you a non-qualified stock option to purchase 25,000 shares
of the Company, such options to vest over 4 years with a one year vesting cliff
and then 1/48 per month for the succeeding 36 months, and to be granted and
priced pursuant to the Board’s Option Grant Policy on the third full trading day
after the Company’s next regular quarterly earnings release.

(b) DivX will grant you a stock award of 37,500 shares of common stock of the
Company on the third full trading day after the public press release announcing
your title of Acting Chief Executive Officer of the Company, the entirety of
such stock award to vest immediately upon such grant date.

(c) In the event that the Company hires a new Chief Executive Officer other than
you and you are Terminated within six (6) months of the date of such hire (the
“Trigger”), DivX will grant you a stock award of 30,000 shares of common stock
of the Company within three (3) business days of the date of such Trigger, the
entirety of such stock award to vest immediately upon such grant date. For the
purposes of the foregoing sentence, “Terminated” means either that (i) your
employment by the Company is terminated or (ii) you are offered any role at the
Company other than President. For the purposes of the foregoing sentence,
“President” shall mean a role with the title of President and with duties and
responsibilities similar to those in your current role as President.

(d) In the event of the Trigger, DivX shall pay you your then current base
salary (not including any bonus or other payments) in accordance with the
Company’s normal pay periods for a period of one year after the date of such
Trigger.

Except as otherwise stated in this Letter Amendment, the terms and conditions of
the Offer Letter shall remain in force and effect.

This Letter Amendment, along with the Offer Letter, constitutes all the terms
and conditions of your employment with DivX, and supersedes any previously
written or verbal commitments by DivX. The terms and conditions of the Letter
Amendment or the Offer Letter may not be amended, waived or altered except by
written agreement as between you and an authorized officer of DivX.

 



--------------------------------------------------------------------------------

Please acknowledge your agreement to the terms and conditions of this letter
effective as of the date set forth above.

 

DIVX, INC.     KEVIN HELL

By:

  /s/ R. Jordan Greenhall     By:   /s/ Kevin Hell   R. Jordan Greenhall      
Kevin Hell Title:   Chairman of the Board of Directors      